Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1- 18 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, 6, 7, 9, 12, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laredo et.al. (U.S Patent 9,519,786; hereinafter “Laredo”) in view of Prakash et.al. (U.S Patent Application Publication 2011/0131447; hereinafter “Prakash”)





Regarding claims 1, 7, 13, Laredo discloses, an information handling system comprising: 
a processor[“processor 124”; Fig.2] ; and 
a program of instructions embodied on non-transitory computer readable media, the instructions, when read and executed, for causing the processor to perform integrity verification of a secondary firmware image that serves as a backup to a primary firmware image of an information handling resource by[“For instance, memory/storage 126 stores information accessible by processor 124, including instructions 128 that may be executed by the processor 124 and data 130 that may be retrieved, manipulated or stored by the processor 124.”, col 4 lines 24-40; Each client device 102, 110 includes a microcontroller 136 that stores a image 138 in read-only memory such that the image 138 cannot be tampered with or otherwise modified…”, ; The image 138 stored in the microcontroller 136 corresponds to a firmware version that is known to be an accurate representation due to, for example, the lack of user access to modify the image 138.  Before the firmware 134 is executed to boot the client devices 102, 110, the microcontroller 136 communicates with the flash chip 132 to determine if the firmware 134 stored on the flash chip 132 is an accurate representation of the boot software for the client devices 102, 110.  There may be many reasons that the boot software is incorrect, e.g., a virus, hacker tampering, outdated boot software, etc. The microcontroller 136 determines whether the firmware 134 is correct by comparing the firmware 134 to the image 138 which is known to correspond to an accurate representation of the firmware.  While the entire image may be compared against the firmware, this is not required. ..”, col 6 lines 27-44 ( i.e the image stored in the flashchip corresponds to the secondary firmware image and the image stored in the microcontroller is the primary firmware image) ].
determining that integrity verification of the secondary firmware image failed and initiating recovery of the secondary firmware image if one of the plurality of individual integrity verifications fails [“The client device includes a flash chip for storing firmware and a microcontroller for storing an image in read-only memory.  The image provides an accurate representation of the firmware.  .. For instance, the process may also include checking the cryptographic hash of the image to see if it was signed in a way that could be verified against a known good public key.  This may be performed in block 415.  “, col 7 lines 27-45; col 7 lines 59-65; “In the event that the firmware 134 stored on the flash chip 132 does not correspond to the image 138 stored on the microcontroller 136, the client devices 102, 110 are not booted.  The microcontroller 136 may correct the errors in the firmware 134 by flashing the firmware 134 using the image 138.  The firmware 134 is flashed by loading the contents of the image 138 onto the bus 140 such that the firmware 134 is overwritten with the image 138.  After the firmware 134 is flashed, the client devices 102, 110 may then be booted using the firmware 134 that is now an accurate representation.  ..”, col 6 lines 45-69; col 8 lines 29-38] 
However Laredo does not expressly disclose performing a plurality of individual integrity verifications wherein each of the plurality of individual integrity verifications is performed on a respective portion of the secondary firmware image in a manner that minimizes a boot time for the information handling system.

Prakash teaches ,
    performing a plurality of individual integrity verifications wherein each of the plurality of individual integrity verifications is performed on a respective portion of the secondary firmware image in a manner that minimizes a boot time for the information handling system [“..Boot firmware code modules.. ”, 0014;” The method may include confirming the integrity of the updated boot firmware module prior to writing the updated boot firmware module to the update partition of the firmware volume”, 0015; 0028; 0030; out-of-band communication channel 171 is used to transfer updated boot firmware code modules to platform 100. In the embodiment shown, enterprise services 170 has an enterprise data repository 172 to store information such as versions of boot firmware code modules installed on the host system,..“, 0039; “..boot firmware modular update manager 240 verifies the integrity of the boot firmware update by calculating a signature from the updated code module/driver content .. “, 0043; If the integrity of the updated code module/driver was confirmed in action 3.3, boot firmware modular update manager 240 updates a firmware volume with the updated code module/driver in action 3.4.  In one embodiment, updated code modules/drivers are placed into a separate dedicated partition of the firmware volume to facilitate the modular update, whereas the monolithic image of the original boot firmware code modules resides in a different partition of the firmware volume”, 0044; Fig.3; “Loading of updated boot firmware code modules/drivers in accordance with the present invention occurs during the driver eXecution environment (DXE) phase 430 under control of a boot firmware ( i.e. the update/ firmware  code modules corresponds to the portions of a firmware image. The plurality of update code modules/ drivers are verified for their integrity individually before storing in a dedicated  Firmware volume partition. Hence plurality of individual integrity verifications are performed on the update code modules/ drivers. );   “The boot firmware modular update mechanism described herein enables individual boot firmware code modules to be updated rather than requiring download and update of an entire boot firmware monolithic image.., since the user is not required to reboot his or her system to receive a modular boot firmware update 0063 (i.e Further Prakash teaches the update process is not required to reboot the system to receive a modular boot firmware update. Hence minimizing the boot time of the system)].
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laredo with Prakash.  Prakash’s teaching enables individual boot firmware code modules to be updated rather than requiring download and update of an entire boot firmware monolithic image would substantially improve Laredo’s system by providing security with an integrity check of updated modules/drivers, and provide a more user-friendly update process since the user is not required to reboot his or her system to receive a modular boot firmware update [0063].

Regarding claims 3, 9, 15, Prakash teaches wherein the instructions may further cause the processor to perform the plurality of individual integrity verifications during a single boot session of the information handling system [0043-0044; “The boot firmware 

Regarding claims 6, 12, 18 Prakash teaches wherein the instructions may further cause the processor to perform a single one of the plurality of individual integrity verifications during a boot session of the information handling system [0043-0044; 0052; 0063].  

Claims 2, 4, 5, 8, 10, 11, 14, 16, 17,  are rejected under 35 U.S.C. 103 as being unpatentable over Laredo in view of  Prakash as applied to claims 1, 3, 7, 9, 13, 15 further in view of Tabone et.al. (U.S Patent Application Publication 2013/0047031; hereinafter “Tabone”)

Regarding claims 2, 8, 14, Laredo, Praksah  discloses, the limitations outlined in claims 1, 7, 13. 
However Laredo, Prakash,  does not expressly disclose,  wherein the instructions may further cause the processor to determine that integrity verification of the secondary firmware image passed if all of the plurality of individual integrity verifications pass 


   In the same field of endeavor (e.g. verifying multiple levels of boot code during a sequence of boot cycles and recovering a boot image from a secure location if a level of boot code is unusable), Tabone teaches,

wherein the instructions may further cause the processor to determine that integrity verification of the secondary firmware image passed if all of the plurality of individual integrity verifications pass [ “As system 100 is booted, a cryptographic key may be used to verify the boot image, or a portion of the boot image. In this regard, system 100 may perform a checksum at each level up from a core trusted piece of boot code”, 0014-0015;” Boot image 105, redundant boot image 106, and secure boot image 108 may include a boot code for a single boot level, or may include code partitioned into multiple levels. Since boot code may be restored on a level by level basis,” system 100 initiates a sequence of boot cycles, with each cycle loading a level of boot code from a memory medium.  In step 302, system 100 attempts to load and execute boot code for a boot cycle, and, in step 303, determines whether the boot code is usable. “verification of the code may be performed to determine whether it is usable to boot the device…”, 0021;” If the boot code is usable, it is executed…”, 0022;( i.e performing an integrity verification at each level or a portion of a boot image and the boot code is executed only upon verifying all levels).   

       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laredo in view of 
     Regarding claims 4, 10, 16, Tabone teaches, 
    wherein the instructions may further cause the processor to perform the plurality of individual integrity verifications during cycles of the processor for which the processor would otherwise be idle [“Processor 401 may be configured to execute code or instructions to perform the operations and functionality described herein, manage request flow and address mappings, and to perform calculations and generate commands..”, 0024; .“As system 100 is booted, a cryptographic key may be used to verify the boot image, or a portion of the boot image. In this regard, system 100 may perform a checksum at each level up from a core trusted piece of boot code,..”, 0014;” system 100 initiates a sequence of boot cycles, with each cycle loading a level of boot code from a memory medium.  In step 302, system 100 attempts to load and execute boot code for a boot cycle, and, in step 303, determines whether the boot code is usable.  In one aspect, a verification of the code may be performed to determine whether it is usable to boot the device…”, 0021; ( i.e. the processor performing plurality of integrity verifications of the boot code at each level during the sequence of boot cycles)].


  
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Chen U.S Patent Application Publication 2009/0222650, teaches A method for updating firmware in a communication device storing an original firmware in a first data area of a non-volatile memory includes receiving and storing a new firmware in a second data area of the non-volatile memory. The new firmware is not assigned as the boot firmware if the new firmware does not pass the bootability check. 

Roche et al. U.S Patent Application Publication 2014/0325203, teaches backing up firmware to a storage during a boot process if a flag has been set during initialization     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187   
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187